424 F.2d 1068
73 L.R.R.M. (BNA) 3007
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.F. A. REYNOLDS CO., Inc., Respondent.
No. 28426 Summary Calendar.
United States Court of Appeals, Fifth Circuit.
April 9, 1970.

Marcel Mallet-Prevost, Asst. Gen. Counsel, N.L.R.B., Washington, D.C., Elmer P. Davis, Region 16, N.L.R.B., Fort Worth, Tex., Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, John I. Taylor, James P. Hendricks, Attys., N.L.R.B., for petitioner.
William L. Keller, Allen Butler, Clark, West, Keller, Sanders & Ginsberg, Dallas, Tex., for respondent.
Before WISDOM, COLEMAN and SIMPSON, Circuit Judges.
PER CURIAM:


1
Pursuant to Rule 18 of the Rules of this Court, we have concluded on the merits that this case is of such character as not to justify oral argument and have directed the Clerk to place the case on the Summary Calendar and to notify the parties in writing.  See Murphy v. Houma Well Service, 5 Cir. 1969,409 F.2d 804, Part I; and Huth v. Southern Pacific Company, 5 Cir. 1969,417 F.2d 526, Part I.


2
The National Labor Relations Board found that F. A. Reynolds Co., Inc., had violated Section 8(a)(5) and (1) of the National Labor Relations Act, Title 29, U.S.C. Section 151 et seq., by refusing to bargain with International Union of Electrical, Radio, and Machine Workers AFL-CIO, the certified exclusive representative of its employees.  The sole issue on this petition for enforcement is whether the findings are supported by substantial evidence on the record as a whole.


3
There is ample record support for the Board's findings that negotiations had not reached an impasse and that F. A. Reynolds Co., Inc., violated Section 8(a) (5) and (1) when it refused to bargain; accordingly, these findings may not be disturbed by us.  N.L.R.B. v. Mrs. Baird's Bread, Dallas, 5 Cir. 1969,  420 F.2d 484; N.L.R.B. v. McLane Company, Inc., 5 Cir. 1968, 405 F.2d 483, 484, and N.L.R.B. v. Texas Coca-Cola Bottling Co., 5 Cir. 1966, 365 F.2d 321.


4
All other contentions of respondent are without merit.  The order of the Board is


5
Enforced.